UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 05-7645




In Re:   DERRICK VINCENT REDD,




                                                         Petitioner.



                 On Petition for Writ of Mandamus
                             (CR-97-6)


Submitted:   November 17, 2005        Decided:     November 30, 2005


Before WILKINSON, LUTTIG, and WILLIAMS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Derrick Vincent Redd, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Derrick Vincent Redd, a federal inmate, filed in this

court a petition for writ of mandamus seeking an order compelling

the district court to transfer his Fed. R. Crim. P. Rule 35 motion

to this court because of the delay in deciding the motion.                 On

October 26, 2005, the district court denied Redd’s Rule 35 motion.

Accordingly,   while   we   grant    his    motion   to   proceed   in   forma

pauperis, we deny as moot his petition for a writ of mandamus.             We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                            PETITION DENIED




                                    - 2 -